           Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 1 of 16



 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     ALEXIS M. WOOD (SBN 270200)
 3   alexis@consumersadvocates.com
 4   KAS L. GALLUCCI (SBN 288709)
     kas@consumersadvocates.com
 5   651 Arroyo Drive
     San Diego, California 92103
 6   Telephone:(619) 696-9006
 7   Facsimile: (619) 564-6665
 8
 9   Attorneys for Plaintiff and the Proposed Class

10
                          UNITED STATES DISTRICT COURT
11
                         EASTERN DISTRICT OF CALIFORNIA
12
     AARON ROSALES, on behalf of                   Case No.:
13   himself, and all others similarly situated,
14                                                 CLASS ACTION
                         Plaintiff,
15                                                 COMPLAINT FOR DAMAGES
16         v.                                      AND INJUNCTIVE RELIEF
                                                   PURSUANT TO THE
17   THE HART GROUP, LLC,                          TELEPHONE CONSUMER
                                                   PROTECTION ACT, 47 U.S.C. §§
18                       Defendant.                227 et seq.
19
                                                   DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28


                                                         Rosales v. The Hart Group, LLC
                                                         CLASS ACTION COMPLAINT
           Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 2 of 16



 1                                     INTRODUCTION
 2          Plaintiff Aaron Rosales (“Plaintiff”) brings this Class Action Complaint for
 3   damages, injunctive relief, and any other available legal or equitable remedies,
 4   resulting from the illegal actions of Defendant The Hart Group, LLC (“The Hart
 5   Group” or “Defendant”), in negligently, and/or willfully contacting Plaintiff through
 6   text messages on Plaintiff’s cellular telephone, in violation of the Telephone
 7   Consumer Protection Act, 47 U.S.C. §§ 227 et seq., (“TCPA”), thereby invading
 8   Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to his
 9   own acts and experiences and, as to all other matters, upon information and belief,
10   including investigation conducted by his attorneys.
11                               NATURE OF THE ACTION
12          1.     The TCPA strictly forbids nuisance text messages exactly like those
13   alleged in this Complaint – intrusive text messages to private cellular phones, placed
14   to numbers obtained without the prior express consent of the recipients.
15          2.     In a misguided effort to solicit new employees, The Hart Group
16   routinely contacts individuals through mass text messaging with automatic
17   telephone dialing equipment. However, The Hart Group regularly sends these text
18   messages to cellular telephones, without consent, let alone prior express written
19   consent, in violation of the TCPA.
20          3.     The Hart Group’s violations caused Plaintiff and members of the Class
21   to experience actual harm, included aggravation, nuisance, and invasion of privacy
22   that necessarily accompanies the receipt of unsolicited and harassing text message
23   calls, as well as the violation of their statutory rights.
24          4.     Plaintiff and members of the Class suffered a concrete injury in fact,
25   whether tangible or intangible, that is directly traceable to Defendant’s conduct, and
26   is likely to be redressed by a favorable decision in this action.
27
28

                                                  1
                                                            Rosales v. The Hart Group, LLC
                                                            CLASS ACTION COMPLAINT
           Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 3 of 16



 1         5.     Plaintiff seeks an injunction stopping The Hart Group from sending
 2   unsolicited text messages, as well as an award of statutory damages under the TCPA,
 3   together with costs and reasonable attorneys’ fees.
 4                             JURISDICTION AND VENUE
 5         6.     This Court has federal question subject matter jurisdiction under 28
 6   U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act,
 7   47 U.S.C. § 227 et seq., a federal statute. Mims v. Arrow Financial Services, LLC,
 8   132 S.Ct. 740, 751-53 (2012).
 9         7.     The Court has personal jurisdiction over Defendant and venue is proper
10   in this District because Defendant has its principal place of business located at 2140
11   West Grant Line Road, Tracy, California 95377, Defendant transacts significant
12   amounts of business within this District, and the conduct and events giving rise to
13   the claims occurred in this District.
14                                           PARTIES
15         8.     Plaintiff Aaron Rosales is, and at all times mentioned was, a resident of
16   the State of California, County of Manteca. He is, and at all times mentioned herein,
17   was a “person” as defined by 47 U.S.C. § 153 (39).
18         9.     Defendant The Hart Group, LLC is a California limited liability
19   company, headquartered in Tracy, California and is a “person” as defined by 47
20   U.S.C. § 153 (39).
21   THE TELEPHONE CONSUMERS PROTECTION ACT OF 1991 (“TCPA”)
22                                  47 U.S.C. §§ 227 et seq.
23         10.    In 1991, Congress enacted the Telephone Consumer Protection Act, 47
24   U.S.C. § 227 (TCPA),1 in response to a growing number of consumer complaints
25   regarding certain telemarketing practices.
26
     1
      Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
27   (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
28   Communications Act of 1934, 47 U.S.C. §§ 201 et seq.

                                                  2
                                                           Rosales v. The Hart Group, LLC
                                                           CLASS ACTION COMPLAINT
             Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 4 of 16



 1            11.   The TCPA regulates, among other things, the use of automated
 2   telephone equipment, or “autodialers.” Specifically, the plain language of section
 3   227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
 4   number in the absence of an emergency or the prior express consent of the called
 5   party.2 As recognized by the Federal Communication Commission (“FCC”) and the
 6   Courts, a text message is a call under the TCPA. Satterfield v. Simon & Schuster,
 7   Inc., 569 F.3d 946, 955 (9th Cir. 2009).
 8            12.   According to findings by the Federal Communications Commission
 9   (“FCC”), the agency Congress vested with authority to issue regulations
10   implementing the TCPA, such calls are prohibited because, as Congress found,
11   automated or prerecorded telephone calls are a greater nuisance and invasion of
12   privacy than live solicitation calls, and such calls can be costly and inconvenient.
13   The FCC also recognized that wireless customers are charged for incoming calls
14   whether they pay in advance or after the minutes are used.3
15            13.   One of the most bulk advertising methods employed by companies
16   today involves the use of “Short Message Services” (or “SMS”), which is a system
17   that allows for transmission and receipt of short text messages to and from wireless
18   telephones.
19            14.   SMS text messages are directed to a wireless device through a
20   telephone number assigned to the device.         When an SMS text message is
21   successfully transmitted, the recipient’s wireless phone alerts the recipient that a
22   message has been received. Because wireless telephones are carried on their
23   owner’s person, SMS text message are received virtually anywhere in the world.
24
25
26   2
         47 U.S.C. § 227(b)(1)(A)(iii).
27   3
      In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18
28   FCC Rcd. 14014 (2003) (“2003 TCPA Order”).

                                                3
                                                        Rosales v. The Hart Group, LLC
                                                        CLASS ACTION COMPLAINT
           Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 5 of 16



 1         15.    Unlike     more     conventional     advertisements,      SMS    message
 2   advertisements can actually cost their recipients money because wireless phone users
 3   must pay their wireless service providers either for each text message they receive
 4   or incur a usage allocation deduction to their text messaging or data plan, regardless
 5   of whether the message is authorized.
 6         16.    Moreover, the transmission of an unsolicited SMS text message to a
 7   cellular device is distracting and aggravating to the recipient; intrudes upon the
 8   recipient’s seclusion; wastes a quantifiable amount of available data on the
 9   recipient’s cellular device, thereby reducing its data storage capacity; temporarily
10   reduces the available computing power and application processing speed on the
11   recipient’s device; diminishes the available battery power which shortens the battery
12   life; and requires expending a quantifiable amount of energy (electricity) to recoup
13   the battery power lost as a result of receiving such a message.
14         17.    The TCPA makes it “unlawful for any person within the United States
15   ... (A) to make any call (other than a call made for emergency purposes or made with
16   the prior express consent of the called party) using any automatic telephone dialing
17   system or an artificial or prerecorded voice ... (iii) to any telephone number assigned
18   to a ... cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).
19         18.    “A person or entity” can bring a claim to recover the greater of actual
20   damages or $500 for a violation of § 227(b)(1)(A)(iii). Id. § 227(b)(3). A court may
21   award treble damages for a willful or knowing violation. Id.
22         19.    The TCPA defines “automatic telephone dialing systems” (ATDS) as
23   follows: (1) The term ‘automatic telephone dialing system’ means equipment which
24   has the capacity—(A) to store or produce telephone numbers to be called, using a
25   random or sequential number generator; and (B) to dial such numbers. See Pub. L.
26   No. 102-243, § 227, 105 Stat. 2394, 2395.
27         20.    “[T]he statutory definition of ATDS is not limited to devices with the
28   capacity to call numbers produced by a “random or sequential number generator,”

                                                 4
                                                          Rosales v. The Hart Group, LLC
                                                          CLASS ACTION COMPLAINT
            Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 6 of 16



 1   but also includes devices with the capacity to dial stored numbers automatically.”
 2   Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).
 3           21.   Prior express consent is an affirmative defense on which Defendant
 4   bear the burden of proof. The type of consent required depends on the content of
 5   the message. If the message contains advertising or is telemarketing, the sender must
 6   have secured, prior to sending the message, the signature of the recipient in a written
 7   agreement that includes several specified disclosures. See 47 C.F.R. § 64.1200(f)(8).
 8           22.   As of October 16, 2013, express written consent is required to make
 9   any such telemarketing calls.4 The express written consent must be signed and be
10   sufficient to show the consumer received clear and conspicuous disclosure of the
11   significance of providing consent and must further unambiguously agree to receive
12   future phone calls.5
13                          COMMON FACTUAL ALLEGATIONS
14           23.   The Hart Group is a provider of supplemental life and health insurance
15   benefits for labor unions, credit unions and associations. In an attempt to grow its
16   business, The Hart Group regularly recruits persons to join its company as a
17   customer service and benefit representatives to sell supplemental life and health
18   insurance.
19           24.   Unfortunately, The Hart Group often places text message calls to
20   persons without having the necessary prior express written consent to do so in
21   violation of the TCPA.
22           25.   The Hart Group places these unsolicited text message calls using
23   equipment that has the capacity to store or produce telephone numbers, and to dial
24   such numbers, without any need for human intervention.
25
26   4
      In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
27   Rcd. 1830, 1837 ¶ 18, 1839 ¶ 20, 1858 ¶ 71 (2012) (“2012 FCC Order”).
28   5
         2012 FCC Order at 1844 ¶ 13.

                                                5
                                                         Rosales v. The Hart Group, LLC
                                                         CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 7 of 16



 1         26.      These unsolicited text message calls placed to wireless telephones were
 2   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
 3   U.S.C. § 227 (a)(1) and by using “an artificial or prerecorded voice” system as
 4   prohibited by 47 U.S.C. § 227 (b)(1)(A), which had the capacity to produce or store
 5   numbers randomly or sequentially, and to dial such numbers, to place text message
 6   calls to consumers’ cellular telephone.
 7         27.      The TCPA was intended to give individuals control over how and
 8   where they receive calls and text messages. When The Hart Group places the text
 9   message calls to consumers without their consent, it fails to address or respect the
10   limitations imposed by the TCPA. In doing so, it takes control away from the
11   consumers and violates both the spirit and the letter of the TCPA.
12         28.      Under the TCPA and pursuant to the FCC’s January 2008 Declaratory
13   Ruling, the burden is on Defendant to demonstrate that Plaintiff provided express
14   consent within the meaning of the statute.
15                           FACTS SPECIFIC TO PLAINTIFF
16         29.      On or around October 23, 2019, Plaintiff began receiving unsolicited
17   text messages from The Hart Group to his wireless phone ending in the number 6625,
18   for which Plaintiff provided no consent to call or text, in an attempt to solicit his
19   employment.
20         30.      Defendant has utilized the SMS Code 981-99 to send promotional text
21   messages to Plaintiff. This number is owned or leased by The Hart Group.
22         31.      The promotional text messages The Hart Group sent to Plaintiff on his
23   mobile telephone were soliciting Plaintiff for potential employment.
24         32.      Plaintiff received unsolicited text messages from Defendant on, at least,
25   October 28, 2019, October 29, 2019, and October 30, 2019.
26         33.      Specifically, Plaintiff received the following text messages from
27   Defendant:
28               a. On October 28, 2019 at 10:06 a.m.:

                                                  6
                                                           Rosales v. The Hart Group, LLC
                                                           CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 8 of 16



 1                        Hi Aaron , I received your resume & would like to talk to
 2                        schedule an interview. Call me at 916-627-8365 Thanks Sue
 3                        www.hart-group.info/.
 4               b. On October 28, 2019 at 10:07 a.m.:
 5                        Please call me to schedule an interview Call/text directly on my
 6                        cell at 916-627-8365 Thanks Sue HART-GROUP
 7               c. On October 28, 2019 at 10:25 a.m.:
 8                        Aaron , Please call me to schedule an interview Call/text directly
 9                        on my cell at 209-407-9723 Thanks Rhianna -HART-GROUP
10               d. On October 29, 2019 at 10:05 a.m.:
11                        Aaron , Please call me to schedule an interview Call/text directly
12                        on my cell at 916-627-9365.
13               e. On October 29, 2019 at 10:06 a.m.:
14                        Please call me to schedule an interview Call/text directly on my
15                        cell at 916-627-8365 Thanks Sue-HART-GROUP
16               f. On October 29, 2019 at 10:25 a.m.:
17                        Hi Aaron , I received your resume & would like to talk to
18                        schedule an interview. Call me at 209-407-972
19               g. On October 30, 2019 at 10:05 a.m.:
20                        I received your resume. To schedule an interview please respond
21                        with INTERESTED or STOP www.hart-group.info/
22         34.      In response to the text messages Plaintiff told the Defendant that he did
23   not submit his resume, he was not interested, and asked to be removed from their
24   list, but the text messages continued. Thus, as early as October 28, 2019 at 10:06
25   a.m., Defendant knew that Plaintiff did not consent to receive unsolicited text
26   messages from Defendant; however, the unsolicited text messages continued.
27
28

                                                  7
                                                           Rosales v. The Hart Group, LLC
                                                           CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 9 of 16



 1         35.    Plaintiff has never done business with Defendant and has never
 2   provided Defendant his phone number or consented to text message calls from
 3   Defendant on his mobile telephone.
 4         36.    These unsolicited and promotional text messages placed to Plaintiff’s
 5   mobile telephone were placed via an “automatic telephone dialing system,”
 6   (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1), which had the capacity to produce
 7   or store numbers randomly or sequentially, and to place text message calls to
 8   Plaintiff’s cellular telephone by dialing such numbers.
 9         37.    The unsolicited and promotional text messages placed to Plaintiff’s
10   mobile telephone also featured a prerecorded voice as the text messages were pre-
11   populated with uniform text.
12         38.    The telephone number that Defendant, or its agents, called was assigned
13   to a cellular telephone service for which Plaintiff incurred a charge for incoming
14   calls pursuant to 47 U.S.C. § 227 (b)(1).
15         39.    These text messages constitute calls that were not for emergency
16   purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
17         40.    Plaintiff did not provide Defendant or its agents prior express consent
18   to receive unsolicited text messages pursuant to 47 U.S.C. § 227 (b)(1)(A) and/or
19   has revoked any alleged prior express consent.
20         41.    These text messages by Defendant or its agents therefore violated 47
21   U.S.C. § 227(b)(1).
22                             CLASS ACTION ALLEGATIONS
23         42.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
24   23(b)(2) and 23(b)(3) on behalf of himself and on behalf of and all others similarly
25   situated (“the Class”).
26         43.    Plaintiff represents, and is a member of the Class, consisting of all
27   persons within the United States who received any unsolicited, promotional text
28   message from Defendant or its agents on their cellular telephones through the use of

                                                 8
                                                        Rosales v. The Hart Group, LLC
                                                        CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 10 of 16



 1   any automatic telephone dialing system as set forth in 47 U.S.C. § 227(b)(1)(A)(3)
 2   or featuring prerecorded voice messages, which text messages by Defendant or its
 3   agents were not made for emergency purposes or with the recipients’ prior express
 4   consent, within four years prior to the filing of this Complaint through the date of
 5   final approval.
 6         44.    Defendant and its employees or agents are excluded from the Class.
 7   Plaintiff does not know the number of members in the Class, but believes the Class
 8   members number in the hundreds of thousands, if not more. Thus, this matter should
 9   be certified as a Class action to assist in the expeditious litigation of this matter.
10         45.    Plaintiff and members of the Class were harmed by the acts of
11   Defendant in at least the following ways: Defendant, either directly or through its
12   agents, illegally contacted Plaintiff and the Class members via their cellular
13   telephones by using unsolicited promotional text messages, thereby causing Plaintiff
14   and the Class members to incur certain cellular telephone charges or reduce cellular
15   telephone time for which Plaintiff and the Class members previously paid, and
16   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
17   members were damaged thereby.
18         46.    This suit seeks only statutory damages and injunctive relief for on
19   behalf of the Class and it expressly is not intended to request any recovery for
20   personal injury and claims related thereto. Plaintiff reserves the right to expand the
21   Class definition to seek recovery on behalf of additional persons as warranted as
22   facts are learned in further investigation and discovery.
23         47.    The joinder of the Class members is impractical and the disposition of
24   their claims in the Class action will provide substantial benefits both to the parties
25   and to the Court. The Class can be identified through Defendant’s records or
26   Defendant’s agents’ records.
27         48.    There is a well-defined community of interest in the questions of law
28   and fact involved affecting the parties to be represented. The questions of law and

                                                  9
                                                           Rosales v. The Hart Group, LLC
                                                           CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 11 of 16



 1   fact to the Class predominate over questions which may affect individual Class
 2   members, including the following:
 3               a. Whether, within the four years prior to the filing of this Complaint
 4                  through the date of final approval, Defendant or its agents sent
 5                  promotional text messages without the recipients’ prior express consent
 6                  (other than a text message made for emergency purposes or made with
 7                  the prior express consent of the called party) to a Class member using
 8                  any automatic telephone dialing system, to any telephone number
 9                  assigned to a cellular telephone service;
10               b. Whether the equipment Defendant, or its agents, used to send the text
11                  messages in question was an automatic telephone dialing system as
12                  contemplated by the TCPA;
13               c. Whether Defendant, or its agents, systematically sent promotional text
14                  messages to persons who did not previously provide Defendant with
15                  their prior express consent to receive such text messages;
16               d. Whether Plaintiff and the Class members were damaged thereby, and
17                  the extent of damages for such violation; and
18               e. Whether Defendant and its agents should be enjoined from engaging in
19                  such conduct in the future.
20         49.      As a person that received at least one unsolicited promotional text
21   message to his cellular telephone without Plaintiff’s prior express contest, Plaintiff
22   is asserting claims that are typical of the Class. Plaintiff will fairly and adequately
23   represent and protect the interests of the Class in that Plaintiff has no interest
24   antagonistic to any member of the Class.
25         50.      Plaintiff and the members of the Class have all suffered irreparable
26   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
27   action, the Class will continue to face the potential for irreparable harm. In addition,
28   these violations of law will be allowed to proceed without remedy and Defendant

                                                  10
                                                           Rosales v. The Hart Group, LLC
                                                           CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 12 of 16



 1   will likely continue such illegal conduct. Because of the size of the individual Class
 2   member’s claims, few, if any, Class members could afford to individually seek legal
 3   redress for the wrongs complained of herein.
 4         51.    A class action is a superior method for the fair and efficient adjudication
 5   of this controversy because joinder of all parties is impracticable. Class-wide
 6   damages are essential to induce Defendant to comply with federal law. The interest
 7   of Class members in individually controlling the prosecution of separate claims
 8   against Defendant is small because the maximum statutory damages in an individual
 9   action for violation of privacy are minimal, especially given the burden and expense
10   of individual prosecution of the complex litigation necessitated by Defendant’s
11   actions. Thus, it would be virtually impossible for the individual members of the
12   Class to obtain effective relief from Defendant’s misconduct. Even if members of
13   the Class could sustain such individual litigation, it would still not be preferable to
14   a class action because individual litigation would increase the delay and expense to
15   all parties due to the complex legal and factual controversies presented in this
16   Complaint. By contrast, a class action presents far fewer management difficulties
17   and provides the benefits of single adjudication, economy of scale, and
18   comprehensive supervision by a single Court. Economies of time, effort and expense
19   will be fostered and uniformity of decisions ensured.
20         52.    Defendant has acted on grounds generally applicable to the Class,
21   thereby making appropriate final injunctive relief and corresponding declaratory
22   relief with respect to the Class as a whole.
23
24
25
26
27
28

                                                11
                                                          Rosales v. The Hart Group, LLC
                                                          CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 13 of 16



 1                                        COUNT 1
 2                        NEGLIGENT VIOLATIONS OF THE TCPA
 3                                 47 U.S.C. §§ 227 ET SEQ.
 4         53.    Plaintiff incorporates by reference all of the above paragraphs of this
 5   Complaint as though fully stated herein.
 6         54.    Defendant made unauthorized automated text message calls using an
 7   automatic telephone dialing system or prerecorded voice to the cellular telephone
 8   number of Plaintiff and the other members of the Class without their prior express
 9   written consent.
10         55.    These text message calls were made en masse using equipment that,
11   upon information and belief, had the capacity to store or produce telephone numbers
12   to be called, using a random or sequential number generator, and to dial such
13   numbers. By using such equipment, Defendant was able to send thousands of text
14   messages simultaneously to thousands of consumers’ cellphones without human
15   intervention. These text messages are analogous to a prerecorded voice made
16   without the prior express consent of the Plaintiff.
17         56.    The foregoing acts and omissions of Defendant and its agents constitute
18   multiple negligent violations of the TCPA, including but not limited to each and
19   every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
20         57.    As a result of Defendant’s, and Defendant’s agents’, negligent
21   violations of 47 U.S.C. § 227 et seq., Plaintiff is entitled to an award of $500.00 in
22   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
23   227(b)(3)(B).
24         58.    Plaintiff is also entitled to and seek injunctive relief prohibiting such
25   conduct in the future.
26
27
28                                        COUNT 2

                                                12
                                                           Rosales v. The Hart Group, LLC
                                                           CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 14 of 16



 1               KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
 2                                 47 U.S.C. §§ 227 ET SEQ.
 3         59.    Plaintiff incorporates by reference paragraphs 1-52 of this Complaint
 4   as though fully stated herein.
 5         60.    Defendant made unauthorized automated text message calls using an
 6   automatic telephone dialing system or prerecorded voice to the cellular telephone
 7   number of Plaintiff and the other members of the Class without their prior express
 8   written consent.
 9         61.    These text message calls were made en masse using equipment that,
10   upon information and belief, had the capacity to store or produce telephone numbers
11   to be called, using a random or sequential number generator, and to dial such
12   numbers. By using such equipment, Defendant was able to send thousands of text
13   messages simultaneously to thousands of consumers’ cellphones without human
14   intervention. These text messages are analogous to a prerecorded voice made
15   without the prior express consent of the Plaintiff.
16         62.    The foregoing acts and omissions of Defendant constitutes multiple
17   knowing and/or willful violations of the TCPA, including but not limited to each and
18   every one of the above-cited provisions of 47 U.S.C. §§ 227 et seq.
19         63.    As a result of Defendant’s knowing and/or willful violations of 47
20   U.S.C. § 227 et seq., Plaintiff and the Class are entitled to treble damages, as
21   provided by statute, up to $1,500.00, for each and every violation, pursuant to 47
22   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23         64.    Plaintiff and the Class are also entitled to and seek injunctive relief
24   prohibiting such conduct in the future.
25
26
27
28

                                                13
                                                           Rosales v. The Hart Group, LLC
                                                           CLASS ACTION COMPLAINT
          Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 15 of 16



 1                                PRAYER FOR RELIEF
 2   Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the Class
 3   the following relief against Defendant:
 4               FIRST COUNT FOR NEGLIGENT VIOLATION OF THE TCPA
 5                                47 U.S.C. §§ 227 ET SEQ.
 6         65.    As a result of Defendant’s, and Defendant’s agents’, negligent
 7   violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class
 8   member $500.00 in statutory damages, for each and every violation, pursuant to 47
 9   U.S.C. § 227(b)(3)(B).
10         66.    Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
11   prohibiting such conduct in the future.
12
13     SECOND COUNT FOR KNOWING AND/OR WILLFUL VIOLATION OF THE TCPA
14                                47 U.S.C. §§ 227 ET SEQ.
15         67.    As a result of Defendant’s, and Defendant’s agents’, willful and/or
16   knowing violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each
17   Class member treble damages, as provided by statute, up to $1,500.00 for each and
18   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19         68.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
20   conduct in the future.
21                                             ***
22         69.    Any other relief the Court may deem reasonable, just and proper.
23
24                                     JURY DEMAND
25          Plaintiff hereby demands a trial by jury on all issues so triable.
26
27
28

                                                14
                                                         Rosales v. The Hart Group, LLC
                                                         CLASS ACTION COMPLAINT
         Case 2:20-cv-00125-KJM-CKD Document 1 Filed 01/16/20 Page 16 of 16



 1                        DOCUMENT PRESERVATION DEMAND
 2        Plaintiff hereby demands that Defendant take affirmative steps to preserve all
 3   text messages, recordings, data, emails, documents and all other tangible things that
 4   relate to the allegations herein, Plaintiff or the putative class members, or the
 5   sending of text messages, the events described herein, any third party associated
 6   with any telephone call, campaign, account, sale or file associated with Plaintiff or
 7   the account in question, and any account or number or symbol relating to any of
 8   them. These materials are very likely relevant to the litigation of this claim. If
 9   Defendant is aware of any third party that has possession, custody or control of any
10   such materials, Plaintiff demands that Defendant request that such third party also
11   take steps to preserve the materials, and notify the undersigned of the circumstances
12   immediately so that counsel may take appropriate action. This demand shall not
13   narrow the scope of any independent document preservation duties of Defendant.
14
15   Dated: January 16, 2020               s/ Ronald A. Marron
                                           By: Ronald A. Marron
16                                         LAW OFFICES OF RONALD A.
17                                         MARRON
                                           RONALD A. MARRON
18                                         ALEXIS M. WOOD
19                                         KAS L. GALLUCCI
20                                         651 Arroyo Drive
                                           San Diego, California 92103
21                                         Telephone: (619) 696-9006
22                                         Facsimile: (619) 564-6665
23                                         Attorneys for Plaintiff
                                           and the Proposed Class
24
25
26
27
28

                                              15
                                                        Rosales v. The Hart Group, LLC
                                                        CLASS ACTION COMPLAINT
